1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   THERESA BROOKE,                                  Case No.: 1:20-cv-00106 DAD JLT
12                   Plaintiff,                       ORDER CLOSING CASE
                                                      (Doc. 5)
13             v.
14   PADRE HOTEL, LP
15                   Defendant.
16
17             The plaintiff has filed a voluntary dismissal with prejudice under Federal Rules of Civil
18   Procedure Rule 41(a)(1(A)(1). (Doc. 5) Accordingly, the Clerk of Court is DIRECTED to close this
19   action.
20
21   IT IS SO ORDERED.
22      Dated:       February 14, 2020                       /s/ Jennifer L. Thurston
23                                                    UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
